 276DECISIONSOF NATIONALLABOR RELATIONS BOARDWoolcoDepartment Store,aDivision of F.W.Woolworth Co.; Roskower Corp.,S.M. & R. Co.,Inc.,Majestic Paint Centers Inc., Ameron Automo-tiveCenters,and Conra Stylco Inc., licensees,d/b/a Woolco Department StoreandRetail StoreEmployeesUnion Local No. 214,AFL-CIO,affiliated with Retail Clerks International Associa-tion,Petitioner.Case 30-RC-2020November 13, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOPursuant to a stipulation for certification uponconsent election, an election by secret ballot wasconducted on June 15, 1973,1 under the direction andsupervision of the Regional Director for Region 30,among the employees in the stipulated unit. At theconclusion of the balloting the parties were furnishedwitha tally of ballots which showed that, ofapproximately 66 eligible voters,.40 cast ballots forand 24 against the Petitioner. There were threechallenged ballots which were not determinative.Thereafter, the Employer filed timely objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted a preliminary investigation, on the basisofwhich he concluded that there were substantialquestions of fact and credibility which could best beresolved by a hearing.Accordingly, on July 23 and 24, a hearing was heldbeforeHearingOfficerRalphWinkler who, onAugust 23, issued his Report and Recommendationsattachedhereto.Thereafter, the Employer filedexceptions and- a supporting brief to the HearingOfficer's report, and the Petitioner filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Employer's exceptionsthereto and the parties' briefs, the Regional Direc-iAll eventsherein are in 1973.2Contrary to the Employer's contentions,our careful examination of therecord revealsno bias orprejudice by theHearingOfficer.3In adopting the HeatingOfficer'sfinding thatUnionRepresentativeTesch engaged in no objectionableconduct, werely on theinsufficiency ofthe testimonyin the record to support the assertionof Employer's counseltor's decision and notice of hearing, and the entirerecord in the case,2 and hereby adopts the HearingOfficer's findings and recommendations with thefollowing additions and modifications.3Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the purposesof collective bargaining within the meaning ofSection 9(b) of the Act:All regular full-time and part-time employeesemployed at the Employer's Store No. 6024located at 220 Third Avenue South, WisconsinRapids,Wisconsin, including office clerical em-ployees and employees in the following licenseddepartments:Men's Wear, Jewelry, Paint, Auto-mobile Accessories 'and Shoes. Excluding: man-agers, assistant managers, all licensed departmentmanagers in the above described licensed depart-ments, seasonal employees, temporary employees,professional employees, guards, and supervisorsas defined in the Act.5.Pursuant to our adoption of the HearingOfficer's recommendations that the objections beoverruled in their entirety, and as the tally shows thatthe Petitioner has obtained a majority of the validvotes cast, we shall certify the Petitioner as collec-tive-bargaining representative of the employees inthe appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots has been cast for Retail Store EmployeesUnion Local No. 214, AFL-CIO, affiliated withRetailClerks International Association, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining with respect tothat "Tesch told the employeestheAct guaranteesemployeesno fewerbenefitswhen a contract is signed than before the Union came in."The Employer'sexceptions.inour opinion,raiseno material orsubstantial issues of fact or law which would warrant reversal of theHearing Officer's recommendations or require a hearing-207 NLRB No. 50 WOOLCO DEPARTMENT STORE277wages, hours of employment, or other conditions ofemployment.HEARING OFFICER'S REPORT ANDRECOMMENDATIONS ON OBJECTIONSRALPH WINKLER, Administrative Law Judge: Pursuantto a petition filed on March 26, 1973, and a stipulation forcertificationupon consent election, an election wasconducted on June 15, 1973, in a unit of employees atEmployer's Store No. 6024 in Wisconsin Rapids, Wiscon-sin.Of approximately 66 eligible voters, 40 cast ballots forand 24 cast ballots against the Union. The Employer filedfive objections on June 21, 1973, and the Regional Directorissued a noticeof hearing on July 9, 1973, to resolve theissuesraised by those objections. The Regional Director'snotice provided that the Hearing Officer to be designatedwas to prepare and cause to be served on the parties areport containing resolutions of the credibility of witnesses,findings of fact, and recommendations to the Board.A hearing was held before me as the designated HearingOfficer on July 23 and 24, 1973, at Wisconsin Rapids,Wisconsin. The Union and the Employer were representedby counsel and participated in the hearing.Upon the entire record, including my observation ofwitnessesand consideration of briefs and supplementalmemoranda, I make the following:FINDINGS of FACTThe Union began its organizational drive on October 15,1972, and-as indicated above, filed the petition in thismatter on March 26, 1973. The Employer meanwhileconducted its own campaign, and the record contains some10 separate distributions during the critical preelectionperiod in which the Employer urged its employees to voteagainst the Union.I shall now take up the objectionsseriatim.Objection 1This objectionstates:Said Local No. 214 by its agents and representativesaided and encouraged certain supervisory employees toparticipate in its campaign, meetings, and internalaffairs thereby tainting said Local's showing of interestand conveying to employees the impression thatmanagement wished them to join and vote for thisUnion.The Union held 13 organizational meetings before theJune 15 election,' seven of them after the petition was filedon March 26. The parties had agreed before the electionthat approximately 15 named individuals be excluded fromthe unit as supervisors; there had been a dispute concern-ing three other individuals (Crabb, Koszenski, and Guken-berger) whom the Employer also claimed were supervisors,and the parties accordingly agreed that these threeindividuals be permitted to vote under challenge. (Theparties did not litigate the supervisory status of these threeindividuals in this hearing.)Altogether,therefore, therewere approximately 18 claimed supervisors.Of the 15 admitted supervisors,2 had attended onepreelection meeting and none attended any meeting duringthe critical postpetition period. The three claimed (i.e.,disputed)supervisors attended some meetings before andafter the petition.These three disputed supervisors signedunion cards,and only one of the agreed-upon supervisors(Leslie)also signed such card and he did so beforebecoming a division manager.In addition to the fact that the Employer had conducteda antiunion campaign and left no question in theemployees'minds where it,stood,the record further showsthat the Employer knew before the election that at leastone of its claimed supervisors had attended a unionmeeting. The record contains no showing of any sort thatany supervisor,admitted or claimed,solicited or activelycampaigned or coerced any unit employee in behalf of theUnion.The Employer'sbrief does not mention this objectionand perhaps may have abandoned it. In any event, meremembership by supervisors in rank-and-file unions andattendance at meetings by such supervisors,particularlyminor ones,do not taint a union's representative showingor status;and there is no evidence of "the`actualsolicitation or active campaigning'that is necessary if thecardmajority is to be considered tainted by pro-unionmanagerial intimidation."N.L. K B.v.OrlandoPaper Co.,Inc.,480 F.2d 1200 (C.A. 5, 1973);N. L R.B. v. WKRG-TV,470 F.2d 1302, 1315-1316 (C.A. 5, 1973); cf. InternationalUnion,UAW (Aero Corp.) v. N.LR.B.,363 F.2d 702, 707(C.A.D.C.,1966), cert.denied 385 U.S. 973(1966).Objection 2Thisobjection recites:Said Local 214 made promises of benefit and materialvalues of consideration,including but not limited towaiving of initiation fees,inorder to influenceemployees to vote for said Local.The Employer adduced in this connection the testimonyof Virginia Gukenberger.Mrs. Gukenberger testified thatshe was told by Union President Richard Eiden at a unionmeeting on March 20 that if she would sign a unionauthorization card,this would give the Union the right tocheck company payroll records to determine her wage rate,and that if she signed an-authorization card"that night"shewould not have to pay any initiation fees but thatemployees who signed such cards after the upcomingBoard election would have to pay such fees.Guckenbergersigned a union card that evening.Mrs.Gukenberger is one of the disputed supervisorsclaimed to be such by the Employer,and before theelection she had mentioned to Store Manager IvanWilhorn that she had attended a union meeting.The March 20 meeting, as to which occasion Gukenber-ger imputed to Eiden the aforesaid purported remarksconcerning initiation fees,antedates the March 26 filingdate of the petition herein.Even if true,therefore, suchIAll dates are in 1973 unless othemse indicated. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDpurported remarks are outside the critical election periodand are therefore untimely for consideration as basis forsetting aside election results.Ideal ElectricMfg. Co.,134NLRB 1275. In any event, and even though Eiden did notspecifically controvertMrs. Gukenberger's testimony, 100not credit her version of this event. Upon consideration ofher demeanor and all of her testimony, perhaps what Imight say charitably is that she was confused, but notbecause of any fault on the part ofanyunion representa-tive.Marvin Schael is the Union's business representative;he addressed the employees at the March 20 meeting andhe attended almost all of the Union's other meetings.Schael credibly testified without contradiction that heinformed the employees on that occasion, and as either heor other union representatives did at other meetings, thatno employee would be required to pay initiation fees untilsuch time following the election that the Union obtained acontract from the Employer. The record further establishesthat by letter of April 6, the Union issued a certificate toeach individual employee, including Gukenberger, that theemployee "shall not be required to pay initiation fees ofany kind, nor any other fees other than the regular monthlydues,which shall not be required of the bearer until aUnion agreement has been signed by the employer after ithas been voted upon by the employees of the store andaccepted by a majority vote." 2Relying on the noncredited testimony of Gukenbergerconcerning initiation fees, the Employer urges that theelection be set aside on the basis ofNLRB. v. GilmoreIndustries, Inc.,341 F.2d 240 (C.A. 6, 1965). That courtfollowed itsGilmoredecision inN.LRB. v. Savair Mfg.Co.,470 F.2d 305 (1972), and the latter case is nowawaiting argument in the United States Supreme Court,Docket No. 72-1231 [affil. 414 U.S. 270(1973)], on thefollowing stated issue in the Board's brief to the SupremeCourt (p. 2): "Whether the Board properly concluded thata union's offer to waive initiation fees for all employeeswho sign authorization cards before a Board representationelection, if the union wins the election, does not tend tointerfere with employee free choice in the election."However the Supreme Court resolves that issue, theinstant case is distinguishable in that the Union here wouldnot require initiation fees from any employee until-uponachieving bargaining status-it negotiated a contract withtheEmployer which contract a majority of the unitemployees had approved.3 Furthermore, the Board hasmeanwhile announced that "until the matter has beenpassed upon by the U.S. Supreme Court, we adhere to ourposition that it was reasonable for the Board to determinethat an offer to waive initiation fees prior to an election,whether or not conditioned upon the outcome of theelection, is permissible."Red's Supermarket,204 NLRBNo. 164, fn. 3.Iwould accordingly reject the Employer's objectionrespecting initiation fees.The Employer asserts in further support of Objection 2that the Union made promises of benefit to a bargainingunit employee in order to buy votes for the Union. Calledby the Employer as an adverse witness, InternationalRepresentative Clarence Thomas testified that early in theevening before the election, he spent "maybe an hour ifthat long" with a female employee within the bargainingunit,at a local eating establishment. I ruled furtherquestioning along this line out of order, and suggested thatEmployer counsel make an offer of proof which he did asfollows: "if permitted to continue this line of examination,this witness I believe will testify that, number one, he didbuy drinks and beverage and possibly food for theindividual employee; and, number two, that the questionof union representation came up and was discussed. Andthat is an attempt by the union . . . to buy votes...."The Employer now requests that the hearing be reopenedto take the proffered testimony. But the furnishing of freefood and beverages is a permissible electioneering activity.Jacqueline Cochran, Inc.,177 NLRB 837, 839;The ZellerCorp.,115NLRB 762, 764-765;Southwester Co.,111NLRB 805, 814, 816. The Employer's request to reopen isdenied, and I would find this objection without merit.Objection 3This objection alleges:Certain agents and representatives of said Local abusedthe Board's processes by inter alia, and conveying toemployees the impression that the Board was in favorof unions in general and this union in particular and byconveying to employees the impression that certainagents and representatives of said Union were in factagents or representatives of the Board.Mrs.Jane Russell is a bargaining unit employee; shehad attended union meetings and one such meeting washeld at her residence. According to Mrs. Russell, a Mr.Clancey came to her residence a week or so before theelection. "I don't remember him introducing himself tome," testifiedMrs. Russell, "but he said that he was therein the interest of the National Labor Relations Board; andhe asked me if I knew there was to be an election, and Isaid, yes. And he said, if I had any questions concerningthe election. And, I told him, no, because I felt that therewas nothing that he had to tell me that would be new. I hadgone to the meetings and I had listened to what theWoolco people had to say, and I had already formed myopinion and I thought he had nothing more to enlightenme on." Mrs. Russell testified that the conversation lastedpossibly less than 5 minutes and that she did not againobserve "Mr. Clancey"untilsometime after the election."Clancey" is the nickname of Clarence Thomas, anInternational representative of the Union's parent Interna-tional, a position he has occupied for 6 years. Thomastestified that his visit to Russell was one of 20 housecalls hemade to voters in the Union's behalf in the upcomingelection.Denying Russell's testimony that he had told herhe was there in the interest of the Board, Thomas testified2This particular mailing consisted of two pages, the first page referringfind that she received both pagesto the certificate on the second. Gukenberger first testifiedthat she3Cf.N L.R.B. v. GafnerAutomotive& Machine, Inc,400 F 2d 10. 12"beheve[dI" having received both pages; then she testified having received(CA. 6,1968)p. I but did not recall whether or not she receivedp. 2 1 am satisfied and WOOLCO DEPARTMENT STORE279that he had identified himself to Russell as an Internation-alunion representative, inquired whether she had anyquestions concerning the upcoming election, and gave hera union organizational pamphlet.The Employer did not challenge Thomas' testimony thatthe latter had visited some 19 other prospective voters, anditdid not adduce testimony of any other prospective voterthat Thomas had sought to pass himself off as a Boardagent.Considering my demeanor observations of Russell andThomas as well as-the plausibilities of the situation, I haveno doubt that Thomas' version of his housecall is thecredible one, and that Russell's is not.In further support of Objection 3, the Employer adducedtestimony of Union Representative Marvin Schael to theeffect that at a preelection meeting, Union RepresentativeDavid Tesch held up a Board pamphlet and an officialnotice of the election and that Tesch purportedly said thatthe Act guarantees employees no fewer benefits when acontract is signed than before the Union came in. I use theword "purported," for the testimony was not as clear incontext as it might have been. However, I shall accept it assuch.The record further shows that Schael told theemployees at the same meeting that the union position hasalways been that it never settles for less than what theemployees already have, that "our ultimate goal is alwaysto negotiate for a better contract and not to have anybodylose anything because of the fact they entered into a laboragreement." Union President Eiden also kept the employ-ees advised of another Board proceeding involving F. W.Woolworth in Escanaba, Michigan. At that time theAdministrative Law Judge in that matter had issued hisdecision and the case was on appeal before the Board onexceptions of both the General Counsel and the respon-dent company. Eiden read portions of that decision andexcerpts from the General Counsel's brief to the employ-ees,but telling them at the time that the matter waspending before the Board and therefore not finallydecided?The Employer urges that Tesch's conduct be interpretedas indicating to the employees that "the Board sits at thebargaining table to insure that employees can only benefitfrom a union." And it assertsinter aliathat Eiden "led[them I to believe that F. W. Woolworth Co. had beenfound to violate the law when this was not the case" andthat Eiden thereby "repeatedly linked the Board to theUnion's propaganda."As stated above, Eiden had made it clear to theemployees that the Board had not yet decided theEscanaba case and he also identified the documents fromwhich he was reading. It may also be noted as to the Teschmatter that, as indicated in the Employer's distribution toemployees set forth in part in footnote 8, below, theEmployer meanwhile advised its employees that "Thefederal law says that the Company is not required to agreeto any RCIA demands."This situation is hardly comparable to situations where aparty has physically altered government or official docu-ments as occurred in theMallory Plastics Company(161NLRB 1510) andRebmar, Inc.(173 NLRB 1434) cases citedby the Employer. The employees were exposed to bothUnion and Employer propaganda here and, as the SeventhCircuit has observed, "prattle rather than precision is thedominating characteristic of election publicity."Louis AllisCo. v. N.L R.B.,463 F.2d 512, 518 (C.A. 7, 1972), quotingfromOlson Rug Company v. N. L. R. B.,260 F.2d 255, 257(C.A. 7, 1958). In the final analysis as to this and the otherobjections the issue is whether it can be said that there hasbeen interference "with the employees' exercise of freechoice to such an extent that they materially affected theresults of the election"N.L.R.B. v. White Knight Mfg. Co.,474F.2d1064,1067(C.A. 5,1973), quoting fromN. L. R. B. v. Golden Age Beverage Co.,415 F.2d 26, 30 (C.A.5,1969). No such interference or impropriety is establishedas to Objection 3, and I shall recommend it be overruled.Objection 4This objection states:On the eve of the election certain agents and represent-atives of said Local in the above store and in thepresence of employees threatened and assaulted theAssistantGeneralManager of said store therebyrestraining and coercing the employees of said store.International Representative Clarence Thomas is 6 feet 5inches tall and weighs approximately 250 pounds. He issubstantially taller and heavier'than Darrell Kademan, theAssistant General Manager of the store.The night before the election, at the request of certainemployees,Union Representatives Thomas and Schaelvisited the store with the object of being seen by employeesin order to bolster their morale. Thomas had previouslyvisited the store and purchased fishing equipment there onfour occasions without incident. On the night underconsideration Thomas and Schael had been sitting in thestore grill having coffee for about 15 minutes when the grillunexpectedly closed. As Thomas and Schael then left thegrill and walked towards the sporting goods department,Kademan and three other management personnel beganfollowing them, with Kademan a few feet directly behindThomas. At no time that night had either Schael orThomas spoken to any store employees.GeneralManager Ivan Wilhorn explained that themanagement personnel, including Kademan, were comply-ing with management instructions in following Thomasand Schael. Wilhom thus testified that "we were instructedto stay with . . . any union personnel that come in thestore and make sure they were not soliciting in the store;and we were told to followvery closelyby them so theycould not have any contact or represent the union in thestore . . . . I believe even yourself [Employer counsel]mentioned it thatwe should stay right next to them "Followed by the above-described management proces-sion Thomas stopped suddenly as he neared the sportinggoods department, and he stepped backward and inten-dThe Board issued its decision in the matter on June 22, 1973, after theelection inthe instant case. F.W.Woolworth,204 NLRB No. 55. The Boardsustained findings of violation as to unlawful interrogation and threats ofreprisal,but otherwise dismissed the bulk of the complaint includingallegations of discrimination 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionallybrought his foot down on Kademan's shin.Thomas told Kademan the latter "was kind of clumsy" andhad "better stay out of his [Thomas'] way." Kademantestified that two people in the sporting goods departmentare generally in the area where this incident occurred, butthat he had no recollection of any "rank and file people" inthe area at the time. Kademan also testified that hethereupon excused himself to Thomas and that Thomasand Schael entered the sporting goods department, whereThomas purchased an item of fishing equipment costing$1.03.Kademan at that point made some comment to thesalesman that the item selected by Thomas should cost $9rather than $1. Kademan testified that his remark was onlyin jest, but he then testified that he was really seeking toprevent Thomas "from making a purchase and continuingthrough the store and talking with. our personnel."Kademan admitted that it wasn't a "joking matter," atleast to him, and he testified that Thomas really "was acustomer" who did want to purchase the item.Kademan testified that Thomas made a "blocking"motion toward him on 2 or 3 other occasions as Kademanfollowed Thomas that night, but without any physicalcontact, and Thomas told Kademan that Kademan was"short and fat" and a "management pig." According toKademan, no one else heard these remarks. Kademanfurther testified that-except for the purchase, to hisknowledge neither Schael nor Thomas had any conversa-tion with any store personnel that entire night.Upon considering all the above circumstances, I cannotperceive any basis for finding that Thomas' conductcreated an atmosphere of coercion or fear in the electorateor otherwise interfered with or even tended to interferewith the employees' opportunity to cast a free anduntrammeled vote in the election the following day.Objection 5This objectionstates:5The Employer's brief states thatthis item(c)was dealt with in itsObjection 2, above. In any event, no evidence of misrepresentation wasadduced in this connection.6The Employer's brief withdrewthis item (d).7This item (e) is discussed above.SThe following excerpts are from one of the Employer's campaigndistributions entitled, "lO REASONS WHY YOU SHOULDKEEP THERCIA OUT":1)WHY IS THE RCIA SOINTERESTEDIN GETTINGINTO MY STORE?Answer The RCIA needs money. You are only a dollar sign to- thisUnion. Thousands of RCIA members havebeen putout of work bylayoffs, store closures and strikes. Just ask the organizers about thethousands of RCIA members who lost their jobs when the Arlan's andWhitefront stores closed. These employees were dues-payingmembersof the union that is now trying to get into your store. Figure it out foryourself. Since times are getting hard for the RCIA, they wantYOUtohelp make up the dues, finesand assessmentsthey have lost over thelast few years.2)WHAT CAN THE RCIA GUARANTEEME IN RETURNFOR THE DUES.FINES, ANDASSESSMENTSIT WILL TAKE OUT OF MY PAYCHECK?Answer:Absolutely Nothing!The RCIAcannotguarantee a singlechange in wages,benefitsor any of your working conditions. The truthis that even ifthe RCIA got in, the Company would only, be required tobargain.3) WHAT is"BARGAINING?"Answer: "Bargaining" is trading.Itmeansthat if you let the RCIAbecome your "representative", it could trade away any of your presentbenefits to get something it wants. For example, one demand the RCIAalways makes is for a Union shop,in whichemployeesmust becomeRCIA members or else be fired.In order toget this provision, theSaid Local at numerous times during the critical periodmade the following material misrepresentations of factand law:(a)As to its wage rates, pensions, benefits and otherterms and conditions of employment at other employ-er's storeswithwhich it has collective bargainingagreements;(b)As to the law concerning unemployment com-pensation;(c)As to the amount and requirement of union duesand initiation fees; 5(d)As to a Union pension plan, including but notlimited to the eligibility requirements and benefitsthereunder; 6(e) As to the legal status and facts surrounding a casecurrentlypending before the Board involving theemployees at the Employer's Escanaba, Michiganstore.?At various preelection meetings, Union President Eidendiscussed the collective-bargaining process with employees.He mentioned the wage and other benefits contained incontracts the Union had with other employers, and Eidendistributed copies of these actual contracts to the employ-ees.Eiden also mentioned past contracts with a localWoolworth Store which apparently had been closed downpermanently at the time, and he indicated that the wagescales set forth in some of those contracts were sometimeslower than the wages actually received by employees. Inthis connection, as well, Eiden distributed to the employeessupporting documents for his assertion, including an April1972 contract and a June 1972 letter of intent from thatcompany.A fair reading of this record establishes no materialmisrepresentation respecting item (a).8As to item (b) under Objection 5, International Repre-sentative Thomas testified that he works out of Illinois andisnot an authority on Wisconsin law. At a preelectionRCIA could trade away any of your present benefits- Remember thisalso: despite any phony promises. the RCIA may have made to youabout fantastic wage increases or benefits, at the bargaining table, theRCIA can only ask-the Company always has the right to sayNO. Thefederal law says that the Company is not required to agree to anyRCIA demands4)WHAT HAPPENS IF THE COMPANY DOESN'T AGREE TO THE RCIA'SUNREASONABLE DEMANDS"Answer: If the Company refused to agree to such demands, the onlyweapon the RCIA has left is to callyouout on strike. Of course, theRCIA organizer keeps his job and his big salary and fat expenseaccount during the strike butyouare the one who stands to lose5) HOW WOULD I STAND TO LOSE IN CASE THE RCIA CALLED SUCH ASTRIKE?Answer. In the first place.inan economic strike, you can bepermanently replaced.If that happens,you no longer have a job.Also.your wages stop during such a strike and you collect no unemploymentcompensation.7) SUPPOSE THE RCIA'S STRIKE CLOSED OUR STORE . . . WOULDN'TTHE COMPANY HAVE TO GIVE IN TO THE RCIA'S DEMANDS?Answer.Absolutely Not!If the RCIA's economic strike successfullyclosed downyourstore, the closing could be permanent, if necessary,for economic reasons. Let's be practical, your store is only one of 200Woolco and 2.000 Woolworth stores in the United States. So, a strike WOOLCO DEPARTMENTSTORE281meeting, according to Thomas, an employee raised aquestion concerning an employee's entitlement to unem-ployment compensation should the store close down in theeventofa labor dispute. Thomas replied that his"understanding is that the employees would be [so]entitled."The Union agrees that Wisconsin law disqualifiesstrikers for unemployment compensation but states thatthewording of the law expressly provides that thisdisqualification obtains only for so long as the labordispute is "in active progress in the establishment in whichhe is or was employed." And the Union further submitsthatWisconsin law entitles strikers who have beenterminated or permanently replaced to draw unemploy-ment compensation in most circumstances.Without researching the status of Wisconsin law on thesubject, it is fair to say that Thomas' response to thequestion was at best not wholly accurate. However, asindicated in footnote 8, above, the Employer did advise itsemployees that "you collect no unemployment compensa-tion [during an economic strike ]." This is hardly a situationas to which the Union may be said to have substantiallymisrepresented a material fact without opportunity forresponse by the Employer so as to warrant setting aside anelection.N.LRB. v. Muscogee Lumber Co.,473 F.2d 1364,1368 (C.A. 5, 1973);N.LR.B. v. Turner Associates, 457F.2d 484, 487 (C.A. 9, 1972);Corydon Nursing Home,201NLRB No. 63 (Concurring opinion of Chairman Miller:.. I would exercise great restraint in these matters andwould set aside elections only in those relatively rareinstances in which a readily ascertainable pattern of themost egregious kind of clearly identifiable misrepresenta-tions permeated the campaign so significantly that onewould be compelled to conclude that voters of ordinaryintelligencewould have been incapable of forming arational judgment on the basic issue of whether they wishto be represented by a labor organization.... ").RECOMMENDATIONSOn the basis of the foregoing, I recommend that theBoard overrule the Employees objections and certify theresults of the election of June 15, 1973.here would mean nothing to the Company's overall business,and youcart be sureF.W. Woolworthwill stay in business,strike orno strikehere- As youcan see, it is inyourbest interest not tohave the RCIAbecause no RCIA.. no strike